department of the treasury internal_revenue_service washington d c date cc el gl br2 gl-122463-98 uilc number release date memorandum for western regional_counsel from subject kathryn a zuba chief branch general litigation termination of installment agreements for missed estimated_tax payments or federal tax deposits this memorandum responds to your request for advice dated date this document is not to be cited as precedent issue sec_1 whether the service can condition the granting of an installment_agreement upon the taxpayer’s agreeing to meet all federal_tax_deposit and estimated_tax payment requirements contained in the internal_revenue_code whether the service can terminate the installment_agreement of a taxpayer who fails to make federal tax deposits or estimated_tax payments at the times provided by for the code conclusion sec_1 pursuant to sec_301_6159-1 the service can place conditions upon the granting of installment agreements requiring future payment of federal tax deposits or estimated payments is a valid exercise of this discretion the service may not terminate an installment_agreement for failure to make a tax deposit or estimated_tax payment unless such remains unpaid following the time a return for the tax period at issue was required to be filed background on date district_counsel central california district issued an advisory opinion to the effect that the service may not terminate an installment_agreement for failure to make federal tax deposits or estimated_tax payments gl-122463-98 required by the internal_revenue_code the opinion was in response to a memorandum from the special procedures function which questioned the service’s authority to terminate agreements for this reason even if the agreement specifically states that failure to make the required deposits will be grounds for the service to terminate on date you requested our review of the district_counsel opinion the internal_revenue_manual instructs service personnel who grant installment agreements to taxpayers to counsel taxpayers on their continuing obligation to make estimated_tax payments and federal tax deposits see irm general installment_agreement guidelines the standard installment_agreement form form 433-d states that as a condition of the agreement the taxpayer must file all returns and pay all taxes owed during the life of the agreement the form contains space for additional conditions and some revenue officers will add a specific condition that the taxpayer meet all estimated_tax and federal_tax_deposit obligations in addition the form contains a box to note future estimated_tax obligations which will need to be monitored it has been the practice in the field to consider failure to make these payments a default on the part of the taxpayer giving the service the right to terminate the agreement district_counsel advised that the failure to make an estimated_tax payment or federal_tax_deposit does not constitute failure to pay any other tax_liability at the time such liability is due grounds for termination under sec_6159 of the internal_revenue_code i r c or code relying on sec_6151 of the code district_counsel reasoned that a tax_liability is due and payable on the due_date of the tax_return since returns for the taxes at issue are filed at the end of the period in question district_counsel concluded that the tax is not yet due on the date the taxpayer is required to make the deposit analysi sec_1 consistent with the discretion granted the secretary in sec_6159 the service may place conditions upon the granting of installment agreements sec_6159 authorizes the secretary to accept the payment of taxes in installments if it is determined that such an agreement will facilitate collection of the tax_liability prior to the enactment of that section the service had long entered into such arrangements at its discretion in enacting sec_6159 congress did not create an absolute right of taxpayers to obtain such agreements the decision throughout this memorandum default refers to the failure of a party to the agreement to meet an obligation under the agreement termination refers to the service’s action to end the payment arrangement action which may or may not be taken in response to the taxpayer’s default gl-122463-98 to enter into an installment_agreement with a taxpayer remained discretionary the legislative_history of sec_6159 reveals that the principle reason for codifying this practice was congress’s concern that taxpayers granted such arrangements be treated in a fair and uniform manner particularly when the service decides to alter modify or terminate the arrangement see s rep pincite the regulations giving effect to sec_6159 specifically empower the service to insist upon conditions and terms in the agreement which will protect the interests of the government see sec_301_6159-1 although this authority is not set out in sec_6159 we believe it is a valid exercise of the secretary’s power to prescribe all needful rules and regulations for the enforcement of the internal_revenue_code see sec_7805 and is consistent with the discretion granted the service in deciding whether to accept installment agreements indeed one of the purposes of these regulations was to clarify that the service could place terms and conditions on the granting of installment agreements see agreements for payment of tax_liability in installments fed reg a requirement that the taxpayer meet deposit and estimated payment requirements is consistent with the intent of the statute since congress was aware that these agreements were usually granted to taxpayers who showed an ability to pay the proposed installments while continuing to meet their current tax obligations the conference_report accompanying the original enactment of sec_6159 stated the irs is not required to enter into installment_payment agreements with taxpayers but generally does so if a taxpayer who is unable to pay the delinquency in full is able to make payments on the delinquent and pay current taxes as they become due h_r conf_rep pincite also requiring payment of tax deposits and estimated_taxes is not inconsistent with congress’s belief that permitting installment agreements will have a positive effect on future compliance see h_r conf_rep pincite we conclude the service may require continued compliance with other sections of the code including federal_tax_deposit and estimated_tax payment requirements as a condition to the granting of an installment_agreement the service may not terminate an installment_agreement for failure to make a federal_tax_deposit or estimated_tax payment sec_6159 provides that an installment_agreement remains in effect for its term unless the taxpayer provided inaccurate or incomplete information to the secretary before the agreement was executed collection of the tax is in jeopardy the financial condition of the taxpayer has significantly changed or the taxpayer fails to pay an installment to pay any other tax_liability when due or provide financial information requested by the secretary sec_6159 - the section goes on to provide that unless collection of the tax is in jeopardy gl-122463-98 termination or modification can only take place after thirty days notice to the taxpayer sec_6159 the service must provide for an independent administrative review of terminations of installment agreements for those taxpayers who request such a review sec_6159 the service may terminate an agreement if the taxpayer fails to pay any other federal tax_liability when the liability becomes due sec_301 c ii b because this regulation does not further define the term due it should be given the same meaning as it is understood to have elsewhere in the code the code establishes deadlines for the payment of certain taxes and sets the consequences for failing to meet those deadlines when a return is required under the code or regulations any_tax is payable at the time and place of the filing of the return sec_6151 that section also contains exceptions to this general_rule for example sec_6151 refers to sec_6302 for the authority of the secretary to require payment to government depositories under that section the secretary may authorize federal reserve banks or other financial institutions to receive taxes on behalf of the government regulations issued pursuant to that section provide for the time at which employers and others must deposit certain taxes see eg sec_31_6302-1 establishing deadlines for deposit of withheld income taxes and federal_insurance_contributions_act taxes sec_6656 provides that there shall be a penalty for underpayment_of_deposits required to be made by sec_6302 that penalty is calculated from the day the deposit was to be made see sec_6656 reading these provisions together it is reasonable to conclude that such deposits are due at the time a deposit was required to be made similar rules exist for the payment of estimated_taxes see sec_6654 providing penalty for underpayment of estimated_taxes and c establishing deadlines for payment of estimated_taxes although penalties for the failure to deposit or pay date from the time payment was expected to be made the service cannot assess those penalties until a return for the period in question is to be filed sec_6501 this restriction will not prevent the service from taking other action to protect the government’s interests provided those actions are authorized by the code treasury regulations or other applicable law thus the fact that penalties cannot be assessed and collected until a return is due will not per se preclude an action such as terminating an installment_agreement provided the code authorizes such a termination however the reasoning behind the lag between the accrual of penalties and their possible collection provides guidance as to how sec_6159 is best interpreted although penalties begin to accrue immediately the amount of the penalties cannot be known until a return has been filed or a substitute return prepared it is possible that no deposit was due because no taxes were required to be withheld or no income was made for which estimated_tax payments had to be made in these gl-122463-98 cases naturally there would be no penalty applying this reasoning to the installment_agreement context it cannot be that congress intended the service to terminate agreements on the mere possibility that a payment was due and not made that conclusion would run directly counter to the express wishes of congress in enacting sec_6159 fair treatment of taxpayers who are granted agreements to pay in installments therefore we conclude that the service is precluded from terminating installment agreements for these reasons unless the liability remains unpaid following the time a return was required to be made for the tax at issue thus for purposes of sec_6159 federal tax deposits should be regarded as due at the time the quarterly return was required to be filed and estimated_taxes should be considered due at the time for filing the annual return this restriction on the service’s ability to terminate installment agreements is not fatal to effective monitoring of future compliance if a taxpayer has missed a deposit or payment the service is justified in asking that the taxpayer provide up- to-date financial information from which potential harm to the government’s interests can be evaluated the failure of a taxpayer to provide updated information when requested is a ground for termination under sec_6159 furthermore any reading of the statute would allow termination of the agreement should other liabilities remain unpaid following the date that a return was required to be filed finally the service’s may terminate the installment_agreement if it is determined that collection of the tax is in jeopardy notwithstanding any of the other provisions of sec_6159 see sec_6159 from a practical standpoint the service can best protect the interest of the government by continuing to accept payments made pursuant to the installment_agreement the termination of an installment_agreement solely on the basis of a failure to comply with other tax obligations typically would not further the interest of the service in obtaining full payment of the outstanding tax_liabilities even if it were legally permissible in most cases enforced collection action would be required to obtain payment of the liability underlying the installment_agreement which is the only liability that could be satisfied at that point in contrast the installment_agreement will continue to provide a stream of payments to the service and will not prevent the service from to collecting any_tax liability that may arise at a later point in cases where a taxpayer has not made estimated_tax payments or has failed to pay federal tax deposits see sec_6331 sec_301_6159-1 if these other liabilities are not fully paid at the time the return is due the service will be in a better position to make a determination as to whether termination of the installment_agreement would be appropriate and how to best collect all of the unpaid liabilities that exist at that time conclusion gl-122463-98 although conditioning the granting of an installment_agreement on a promise of continued compliance with deposit rules appears authorized by the regulations it does not follow that the service has the right to terminate these agreements should a deposit or estimated_tax payment be missed such a conclusion would allow an end-run around the restrictions congress clearly placed on the service’s ability to terminate these payment agreements once they are in place if you have any questions contact the general litigation attorney assigned to this case at
